Citation Nr: 0827629	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-00 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for dilated cardiomyopathy 
with implantable cardioverter-defibrillator.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1993 to 
June 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Offices (RO) in Houston and Waco, Texas.  In 
October 2000 the Waco RO denied service connection for 
idiopathic cardiomyopathy with systolic dysfunction (claimed 
as heart condition) because the claim was not well grounded.  
The decision became final, and the veteran submitted a 
request to reopen in November 2000.  The claims file was 
subsequently transferred to the RO in Houston, Texas.  The RO 
reopened and then denied service connection for dilated 
cardiomyopathy with implantable cardioverter-defibrillator.  

Section 7 of the Veterans Claims Assistance Act of 2000 
provides that if a claim that was denied as not well grounded 
became final between July 14, 1999 and November 9, 2000, it 
may be readjudicated under the VCAA "as if the denial or 
dismissal had not been made," provided a timely request is 
filed by the claimant or on the Secretary's own motion.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1343-44 (Fed. Cir. 2003.)  The request had 
to be filed by the claimant within two years after the date 
of the enactment of the VCAA, i.e., November 9, 2002.  Here, 
the October 2000 decision became final, and the veteran 
provided a timely request on November 2000.  Accordingly, the 
claim may now be adjudicated as if the October 2000 denial 
had not been made.  


FINDING OF FACT

The competent and most probative medical evidence of record 
relates the veteran's dilated cardiomyopathy to the veteran's 
past pregnancies, including the first one in service.  


CONCLUSION OF LAW

The criteria for service connection for dilated 
cardiomyopathy with implantable cardioverter-defibrillator 
have been met.  38 U.S.C.A. 1110, 1111, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Given the favorable outcome noted below, no conceivable 
prejudice to the veteran could result from this adjudication 
regardless of whether or not VA has provided appropriate 
notice and assistance.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Analysis

The claimant alleges that her dilated cardiomyopathy with 
implantable cardioverter-defibrillator was incurred during 
service.  She states that she had an increased heart rate 
during her pregnancy in-service and was told by medical 
personnel that she had an enlarged heart.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  38 U.S.C.A . § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service medical records indicate that the claimant was 
healthy upon entering service.  In an enlistment examination 
in May 1993 the claimant indicated she was in good health, 
and she noted no past or current problems with her heart, 
shortness of breath, or chest pain.  The claimant gave birth 
to her first child in October 1996 while in service.  In her 
February 1997 separation examination the veteran again 
reported no heart problems, shortness of breath, or chest 
pain.  An April 2002 VA examination notes that the claimant 
had a second child in August 1998.  

Even though service medical records do not show any cardiac 
problems or enlarged heart, the veteran is competent to state 
that she experienced an increased heart rate in service 
during her pregnancy and that she was told she had an 
enlarged heart by a medical professional as was noted in a 
February 2000 private examination and an  April 2002 VA 
examination.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  There also is no reason shown to doubt the 
veteran's credibility in this regard.  Thus, even though 
there is no actual medical documentation, the veteran is 
presumed to have been diagnosed with an enlarged heart in 
service at the time of her pregnancy.  

After service, private medical records from January 2000 
through July 2000 detail the claimant's heart problems.  In 
January 2000 the claimant reported to the emergency 
department with increased shortness of breath and dyspnea.  
The claimant was diagnosed with cardiomyopathy, atrial 
fibrillation, and sudden cardiac death episode.  The claimant 
underwent placement of a dual chamber rate response 
pacemaker/ventricular defibrillator utilizing a left 
subclavian approach to treat sudden cardiac death episode.  
Also in January 2000, the claimant underwent cardiac 
catheterization and coronary angiography for chest pain, 
cardiomyopathy, and congestive heart failure.  A July 2000 
progress note from a private doctor indicated that the 
etiology of the veteran's cardiomyopathy was unknown.  

As the record shows an in-service diagnosis of an enlarged 
heart associated with pregnancy and current findings of 
cardiomyopathy, the determinative issue is whether they are 
related.  

The negative evidence consists of a March 2000 private 
examination, which noted it was unlikely the claimant's 
cardiomyopathy was peripartum because the veteran's last 
delivery was in August 1998, and her symptoms were recent.  
The doctor had not reviewed the claimant's previous medical 
records when he provided this opinion, but he later did 
review the medical records.  

In a February 2000 private opinion, the doctor noted the 
claimant's significant cardiac history, and concluded that 
her heart condition most likely dated back to the first 
pregnancy when she was noted to have an enlarged heart.  The 
doctor relied on the claimant as an "excellent historian" 
and noted he had no records to review.  

An April 2002 VA examination noted that the cause of 
cardiomyopathy is "multifactorial," and there are more than 
75 specific heart muscle diseases that may cause dilated 
cardiomyopathy.  The doctor concluded that it is as least as 
likely as not that the veteran's dilated cardiomyopathy is a 
peripartum cardiomyopathy, which links the condition to the 
claimant's past pregnancies occurring in-service and shortly 
after service respectively.  The doctor reviewed the 
claimant's claims file and medical records.  

The evidence in this case is more or less equally balanced.  
The February 2000 private examiner concluded that the 
veteran's heart condition most likely dated back to her in-
service pregnancy, based on the veteran's reported history 
which he found to be reliable.  The April 2002 VA examiner 
reviewed the claims file and found the veteran's dilated 
cardiomyopathy to be related to her past pregnancies, 
including her in-service pregnancy.  Although the March 2000 
private examiner found that the cardiomyopathy was not 
peripartum, there is no reason shown to value this opinion 
over the other two.  

When the evidence is equally balanced, the veteran is 
entitled to the benefit of the doubt and, accordingly, 
service connection is warranted.  See 38 C.F.R. § 3.102.
ORDER

Entitlement to service connection for dilated cardiomyopathy 
with implantable cardioverter-defibrillator is granted, 
subject to the rules and payment of monetary benefits.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


